 



INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of March 21, 2016 (the
“Agreement”) is entered into by and between SHARPSPRING, INC., a Delaware
corporation (“Parent”), QUATTRO HOSTING LLC, a Delaware limited liability
company (“Quattro”), and SHARPSPRING TECHNOLOGIES, INC., a Delaware corporation
(“SharpSpring Technologies”), and WESTERN ALLIANCE BANK, an Arizona corporation
(“Lender”). Parent, Quattro and SharpSpring Technologies are each also referred
to herein as a “Grantor”, and collectively, as the “Grantors”.

 

Reference is made to the Loan and Security Agreement, dated as of March 21, 2016
(as amended from time to time, the “Loan Agreement’), between Lender and
Grantors. Terms used but not defined herein have the meaning given to them in
the Loan Agreement. For good and valuable consideration, receipt of which is
hereby acknowledged, each Grantor hereby covenants and agrees as follows:

 

To secure the Obligations under the Loan Agreement, each Grantor grants to
Lender a security interest in all right, title, and interest of such Grantor in
any of the following, whether now existing or hereafter acquired or created in
any and all of the following property (collectively, the “Intellectual Property
Collateral”):

 

(a) copyright rights, copyright applications, copyright registrations and like
protections in each work or authorship and derivative work thereof, whether
published or unpublished and whether or not the same also constitutes a trade
secret, now or hereafter existing, created, acquired or held (collectively, the
“Copyrights”), including the Copyrights described in Exhibit A;

 

(b) trademark and servicemark rights, whether registered or not, applications to
register and registrations of the same and like protections, and the entire
goodwill of the business of Grantor connected with and symbolized by such
trademarks (collectively, the “Trademarks”), including the Trademarks described
in Exhibit B;

 

(c) patents, patent applications and like protections including without
limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same (collectively, the “Patents”),
including the Patents described in Exhibit C;

 

(d) mask work or similar rights available for the protection of semiconductor
chips or other products (collectively, the “Mask Works”);

 

(e) trade secrets, and any and all intellectual property rights in computer
software and computer software products;

 

(f) design rights;

 

(g) claims for damages by way of past, present and future infringement of any of
the rights included above, with the right, but not the obligation, to sue for
and collect such damages for said use or infringement of the intellectual
property rights identified above;

 

(h) licenses or other rights to use any of the Copyrights, Patents, Trademarks,
or Mask Works, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

 

(i) amendments, renewals and extensions of any of the Copyrights, Trademarks,
Patents, or Mask Works; and

 

(j) proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

 

The rights and remedies of Lender with respect to the security interests granted
hereunder are in addition to those set forth in the Loan Agreement, and those
which are now or hereafter available to Lender as a matter of law or equity.
Each right, power and remedy of Lender provided for herein or in the Loan
Agreement, or now or hereafter existing at law or in equity shall be cumulative
and concurrent and shall be in addition to every right, power or remedy provided
for herein, and the exercise by Lender of any one or more of such rights, powers
or remedies does not preclude the simultaneous or later exercise by Lender of
any other rights, powers or remedies.

 

 1 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

GRANTORS:   LENDER:       SHARPSPRING, INC.   WESTERN ALLIANCE BANK       By:
/s/ Edward Lawton   By: /s/ Katherine Wolfe           Name: Edward Lawton  
Name: Katherine Wolfe           Title: CFO   Title: AVP                    
QUATTRO HOSTING LLC   Address for Notices:       Attn: Note Department By: /s/
Edward Lawton   55 Almaden Boulevard, Suite 100       San Jose, California 95113
Name: Edward Lawton   Fax:(408) 282-1681           Title: CFO              
SHARPSPRING TECHNOLOGIES, INC.                 By: /s/ Edward Lawton            
    Name: Edward Lawton                 Title: CFO      

 

Address for Notices for all Grantors:



304 W. University Avenue

Gainesville, FL 32601

Attn: Edward Lawton - CFO

 

 

 

 

EXHIBIT A

Copyrights

 

Please Check if No Copyrights Exist [X]

 

Name of Owner    Type of Work:    

Title: 

   Registration Number:  Filing Date:                                          
                                                                                
                                                                  



 

 

 

 

Exhibit B

trademarks

 

Please Check if No Trademarks Exist [X]

 

Owner    Description:    

U.S. Serial Number: 

    Filing Date    U.S. Registration Number    Registration Date               
                                                                              
                                                                          



 

 

 

 

Exhibit C

patents

 

Please Check if No Patents Exist [  ]

  

Name of Owner    Title:    

Patent Number: 

    Application Number:    Issue / Publication Date:   SharpSpring, Inc.  
 Efficiency correlating inbound calls         PCT/IB2015/056467              
                                                                              
                                                                            
                                                                

 



 

 

 

 

 

 

 

